Citation Nr: 9906050	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-51 599	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
somatoform pain disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August to 
November 1985, May 1986 to June 1986, and in July 1987.   

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in May and August 1996 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The May 1996 decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a psychiatric disorder.  The 
August 1996 decision found that new and material evidence had 
not been presented to reopen claims for service connection 
for a psychiatric disorder, hemorrhoids, and somatoform pain 
disorder.  The appellant entered notice of disagreement with 
this decision in September 1996, a statement of the case was 
issued in October 1996, and the appellant filed a substantive 
appeal in December 1996.  The appellant initially requested a 
hearing at the RO before a member of the Board, but the 
request was subsequently withdrawn.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for an 
abdominal disorder is not currently on appeal to the Board.  
In September 1995, in compliance with an Order by the United 
States Court of Veterans Appeals (Court), the Board issued a 
decision and denied a claim for an abdominal disorder as not 
well grounded.  See [citation redacted].
In May 1998, the appellant attempted 
to reopen his claim of entitlement to service connection for 
"a stomach condition."  In a May 1998 rating decision, the 
RO found that the appellant had not presented new and 
material evidence to reopen the claim for service connection 
for an abdominal disorder.  In July 1998, through his 
representative, the appellant entered notice of disagreement 
with that rating decision.  This matter is hereby referred to 
the RO for appropriate action pursuant to 38 C.F.R. § 19.26. 



FINDINGS OF FACT

1.  In a September 1993 decision, the Board denied claims by 
the appellant for entitlement to service connection for 
hemorrhoids and for a psychiatric disorder, including 
somatoform pain disorder. 

2.  Evidence added to the record since the September 1993 
Board decision is cumulative of evidence already of record 
and is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claims. 


CONCLUSIONS OF LAW

1.  The September 1993 decision of the Board is final.  
38 U.S.C.A. § 7104 (West 1991). 

2.  Evidence received since the Board's decision in September 
1993 is not new and material, and the appellant's claims of 
entitlement to service connection for psychiatric disability, 
for hemorrhoids and for somatoform pain disorder have not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from persona injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104.  However, 38 U.S.C.A. § 5108 states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  In this case, as there is a prior final Board 
decision in September 1993, the claim may not be reopened and 
allowed unless new and material evidence is presented or 
secured.  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the 
September 1993 Board decision, the last disposition in which 
the appellant's claim was finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence which was of record at the time of the prior 
final disallowance of the appellant's claim in September 1993 
included service medical records from the appellant's active 
duty for training and annual training which are negative for 
complaints, findings, or diagnosis of hemorrhoids or a 
psychiatric disorder, including somatoform pain disorder.  
Medical records associated with the appellant's periods of 
annual training reflect that, upon evaluation for an 
unrelated complaint in June 1986, rectal examination revealed 
normal findings.  Medical records associated with the 
appellant's Reserve duty reflect that, on quadrennial 
examination in September 1988, a small hemorrhoid was found 
on evaluation of the anus and rectum, diagnosed as 
hemorrhoids.  A VA examination in April 1989 resulted in 
findings of unremarkable results.  During a personal hearing, 
the appellant testified that his hemorrhoids occurred as a 
result of in-service duties, including driving on a regular 
basis.  

With regard to a psychiatric disorder, evidence which was of 
record at the time of the prior final disallowance of the 
appellant's claim in September 1993 included medical records 
associated with the appellant's Reserve duty which reflect 
that, on quadrennial examination in September 1988, the 
appellant complained of frequent trouble sleeping and 
depression or excessive worry, though clinical evaluation at 
that time revealed normal results.  Psychiatric disability 
was first diagnosed at a VA examination in April 1989.  At 
that examination, the appellant complained of being 
"nervous," and a special psychiatric evaluation resulted in 
diagnoses of somatoform pain disorder, possible passive-
dependent personality disorder, and multiple somatic 
complaints.  The appellant was subsequently treated at 
Comprehensive Care Center in 1990 and 1991 for diagnosed 
possible schizoid or schizotypal personality and personality 
disorder.  Treatment records from Appalachian Regional 
Healthcare dated in 1991 reflect a diagnosis of schizophrenia 
and depression.  During a personal hearing, the appellant 
testified that he experienced nervousness and somatic 
difficulty which was related to service. 

The Board, in September 1993, denied as not well grounded the 
appellant's claims of entitlement to service connection for 
hemorrhoids and for a psychiatric disorder, including 
somatoform pain disorder, finding that hemorrhoids and a 
psychiatric disorder did not manifest during service, and 
that there was no evidence of an etiologic relationship 
between current hemorrhoids or a psychiatric disorder and 
service. 

Pertinent evidence added to the record since the September 
1993 Board decision includes a medical statement from Boone 
Center (of the Kentucky Division of Veterans Affairs) which 
indicates that the appellant was schizophrenic and was taking 
medication.  The report noted the appellant's history of 
having received a medical discharge from service due to 
"hallucinations."  The appellant submitted a statement to 
the effect that he believed he had hallucinations due to 
having been in service.  

In addition, the appellant submitted a copy of the August 
1989 rating decision which was already of record.  The 
appellant's additional statements are to the effect that he 
was unjustly denied VA benefits in a claim not currently 
before the Board.  

Additional evidence submitted also includes a November 1993 
progress note which reflects that the appellant was 
complaining of headaches and chest pains, at which time he 
reported a history which included depression.   

Treatment records from Watauga Mental Health Services dated 
in March 1994 reflect the appellant's complaints of being 
nervous and depressed, having sleep disturbance, and hearing 
voices since a May 1986 accident and having had nerve 
problems since service.  The impressions included a psychotic 
disorder not otherwise specified, and unspecified mental 
retardation.   

Treatment records from Bristol Regional Medical Center dated 
in 1989 or 1990 reflect treatment for complaints of stomach 
and back pain and right hand pain.  Treatment records from 
the Cumberland River Comprehensive Care Center, dated from 
June 1990 to March 1994 reflect treatment for diagnoses which 
include alcohol dependence, psychoactive substance abuse, and 
personality disorder not otherwise specified.  Some of these 
records are duplicates which were previously of record in 
September 1993; the other treatment records reflect treatment 
for a depressive disorder. 

In a statement dated in May 1998, the appellant's wife wrote 
that she had known the appellant for 8 years and that he had 
been to the doctors and hospitals because of an accident; 
that the appellant's medical problems were from injury during 
an accident during basic training; and that, because of the 
accident, one physician told her that the appellant could 
become paralyzed later.  

The additional evidence received since September 1993 which 
has not been previously submitted reflects the appellant's 
reported history and belief that his current psychiatric 
symptomatology (including auditory hallucinations, 
nervousness, sleep disturbance, and depression) began in 
service and has been continuous since then.  This new 
evidence reflects recent treatment for variously diagnosed 
psychiatric disorders.  However, the additional evidence of 
record since the time of the September 1993 rating decision 
does not demonstrate that hemorrhoids or a psychiatric 
disorder (including somatoform pain disorder) manifested 
during service, or that there was evidence of an etiologic 
relationship between current hemorrhoids or a psychiatric 
disorder and service.  

The Board notes the appellant's sincere belief, variously 
stated, that his hemorrhoids or psychiatric disorders, 
including somatoform disorder, are etiologically related to 
service, including an accident in service.  However, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service or post-service symptomatology.  The appellant's 
lay opinion and other such lay opinions of record do not 
present a sufficient basis to establish the required nexus.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Neither the appellant's 
statements nor his representative's arguments constitute 
competent medical evidence because there is no indication 
that either has the medical training, expertise, or 
diagnostic ability to competently link the appellant's 
currently diagnosed disorders with service.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).

In the appellant's case, no competent medical evidence has 
been added to the record since September 1993 relating his 
current psychiatric illness to any incident or manifestation 
during his period of active service or to any reported 
continuous post-service symptomatology.  None of the 
additional evidence is material, because it does not 
medically link a currently diagnosed disorder with the remote 
events of service.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993); Savage.

In this regard, the Board notes the appellant's assertion 
that the treatment records from Watauga Mental Health Service 
provide the evidence of nexus between current psychiatric 
symptomatology and a reported accident in service in May 
1986.  This entry, however, does not provide the required 
nexus opinion.  The physician only recorded that the 
appellant represented to him that he had experienced certain 
symptomatology since May 1986, without further comment 
regarding any relationship to the appellant's currently 
diagnosed psychiatric disorders.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The lay statement by the appellant's wife (assuming its 
credibility for the purpose of determining if the appellant 
has presented new and material evidence to reopen his claim) 
demonstrates that the appellant had been to doctors and 
hospitals because of an accident.  While the appellant's wife 
is competent to state that she observed that the appellant 
went to doctors and hospitals for treatment, as a lay person, 
she is not competent to diagnose what condition the appellant 
was treated for, or to state the doctor's diagnosis or 
opinion as to causation.  The Court held that such a lay 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

For the reasons indicated, this additional evidence is not 
"material" in that it does not establish that the appellant 
experienced symptomatology in service which has been linked 
to his currently diagnosed psychiatric disorder, including 
somatoform pain disorder, or that he suffers from hemorrhoids 
related to service.  The Board finds that this additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

As the representative indicated in his brief on appeal, the 
Board notes that in a recent case, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit concluded that the proper test for 
determining whether new evidence is "material" is the 
regulatory definition set out in 38 C.F.R. § 3.156(a).  While 
the RO, in the rating decision on appeal, stated that the 
test as to whether newly submitted evidence was material was 
the test announced in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), and which was overruled by the Court of Appeals 
for the Federal Circuit in Hodge, the Board finds that 
adjudication by the Board would not prejudice the appellant, 
and that a remand is not required in this appellant's case to 
comply with due process requirements.  In this case, the RO 
rating decision finding that new and material evidence had 
not been presented to reopen the claim was decided on the 
basis that the old and new evidence of record would not 
establish a relationship between the current disorders and 
service.  In the prior final Board decision in September 
1993, in the August 1996 rating decision currently on appeal, 
and in the October 1996 statement of the case, the appellant 
has been advised of the need to submit medical evidence of a 
nexus between the claimed current disabilities and service.  
He has presented argument regarding the relationship of the 
currently claimed disorders to service, though he has 
presented no medical evidence of the required nexus.  
Furthermore, the appellant's representative, in the written 
submissions, has indicated that he is aware of the current 
standard required for the presentation of new and material 
evidence, but has offered no additional evidence or 
substantive argument in that regard, and has presented no 
argument regarding how the appellant would be prejudiced; the 
representative simply requested a remand for initial 
adjudication by the RO under 38 C.F.R. § 3.156(a).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes the representative's argument pertaining 
to the standard regarding remands by the Court or Board, 
citing Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, that argument is misplaced as a remand was not 
ordered with regard to any of the issues herein currently on 
appeal.  The representative's argument appears to pertain to 
the Court's remand to the Board in March 1995, which dealt 
solely with the issue of entitlement to service connection 
for a stomach or abdominal disorder.  As indicated in the 
introduction, that issue is not currently on appeal to the 
Board. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

